Per Curiam.
There was ample evidence to withstand the motion of defendant Jackie Dean Hayes for judgment as of nonsuit. The jury, upon competent evidence and proper instructions, found that the negligence of Jackie Dean Hayes was the sole proximate cause of the collision and the resulting injury to the plaintiff. No prejudicial error appears.
However, this Court had difficulty in visualizing the intersection and area involved in this collision. No diagram, map, or reproduction of the blackboard drawing used to illustrate the testimony of the witnesses in the trial below accompanied the case on appeal. The witnesses had varying ideas of the directions. What was south to the plaintiff was east to some of the witnesses. Without the diagram to which the witness referred, statements in the record that the point of impact or debris was “right along in here” are unintelligible. We suggest to counsel that their interest and ours will be better served if appropriate diagrams in cases such as this accompany the case on appeal.
In the trial below we find
No error.